Citation Nr: 9916751	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-39 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Propriety of forfeiture declared against the appellant 
pursuant to 38 U.S.C.A. § 6103(a).


WITNESSES AT HEARING ON APPEAL

Appellant, two of her daughters, and her sister-in-law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had recognized guerrilla service on May [redacted] 1944, 
the date of his death.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from administrative actions of the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and the Director, Compensation and 
Pension Service of the VA that declared a forfeiture against 
the appellant pursuant to 38 U.S.C.A. § 6103(a).  In July 
1997, the Board issued a decision finding that the forfeiture 
was properly declared.  Thereafter, a timely appeal of that 
decision was filed with the United States Court of Appeals 
for Veterans Claims (the Court).

In October 1998, the appellant and the appellee, the 
Secretary of Veterans Affairs, filed with the Court a "Joint 
Motion for Remand and to Stay Further Proceedings."  In that 
motion, the parties asked that the decision of the Board that 
had determined that the forfeiture was proper be vacated, and 
that the matter be remanded to the Board for additional 
development and readjudication as will be described in 
greater detail below.  

By Order issued in the appellant's case before the Court, 
under the authority of 38 U.S.C.A. § 7252(a) (West 1991), the 
Court granted the Joint Motion and vacated and remanded the 
Board's decision.  A copy of the Joint Motion and the Court's 
Order granting that motion is included in the claims folder.

The Board notes that in her case before the Board, the 
appellant was without representation, but that she was 
subsequently represented before the Court by approved 
Counsel.  Representation before the Court and the VA is 
governed by different statutes and regulations.  By letter 
dated December 15, 1998, the appellant's representative 
before the Court was contacted and provided 30 days in which 
to submit authorization to represent the appellant before VA.  
No response was received.  Consequently, the appellant is 
without representation in this matter before the Board.  


REMAND

The Joint Motion for Remand granted by the Court set forth in 
detail the requirements for the development and the 
readjudication of the appellant's claim.  In general, it was 
noted that a remand would provide the Board with the 
opportunity to further articulate its reasons and bases for 
its decision in order to enable the appellant to understand 
the decision and to allow for meaningful judicial review.  In 
this regard, the Joint Motion mandated that the Board analyze 
the credibility and probative value of the evidence, account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for its rejection of evidence favorable to 
the appellant's position.  

More specifically, the Joint Motion pointed out that the 1994 
field investigation upon which the forfeiture decision was 
based had failed to obtain written, signed, sworn statements 
from the witnesses who had given oral interview statements 
against the appellant and supporting the forfeiture, 
including the appellant's alleged spouse, F.C., and the two 
individuals who had allegedly attended the marriage ceremony 
of the appellant and F.C. in 1944.  

It was also pointed out that the Board had failed to pursue 
the question of whether F.C. had previously married a woman 
(F.R.) other than the appellant by ceremony in 1938, and 
whether F.C. remained married to F.R. through the time that 
he had purportedly married the appellant by ceremony in 1944.  
The Board was directed to address whether a legal impediment 
thus existed to the purported marriage of the appellant to 
F.C. under 38 C.F.R. § 3.205(b), and to address the effect of 
such legal impediment, if any, on the issue of whether the 
appellant had been subsequently married by ceremony to F.C.  

The Joint Motion also directed that the Board address, under 
38 U.S.C.A. § 101(3) whether since the death of the veteran, 
and after September 19, 1962, the appellant lived with 
another person and held herself out openly to the public to 
be the spouse of such other person, and that the Board 
provide an adequate statement of reasons or bases for it 
determination.  

Further, it was noted that the appellant should be free to 
submit additional evidence and argument regarding her claim, 
and that the Board may seek any other evidence it feels is 
necessary to the timely resolution of the appellant's claim.  

In light of the directives set forth in the Joint Motion, the 
Board believes that further development is warranted in order 
that the Board may make a fully informed decision. 

Finally, it is noted that following the issuance of the Court 
Order described above, there was received from the appellant 
a statement dated in November 1998, together with two Joint 
Affidavits, also dated in November 1998.  This relevant 
evidence has not previously been considered and is directed 
to the RO for that purpose.  38 C.F.R. §§ 19.31, 20.1304 
(1998).  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claim under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), and in accordance with the Order of the Court in the 
appellant's case, the Board is deferring adjudication of the 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The appellant should be informed that 
she is free to submit additional evidence 
and argument related to the issue on 
appeal.  Any such evidence or argument 
received should be associated with the 
claims file.  

2.  The RO should conduct an additional 
field investigation pertaining to the 
primary and underlying issues on appeal; 
that is, whether the appellant knowingly 
made a false or fraudulent statement 
concerning her claim for VA death 
benefits such that a forfeiture should be 
declared against her pursuant to 
38 U.S.C.A. § 6103(a); whether the 
appellant knowingly made a false or 
fraudulent statement concerning the 
occurrence of a prior marriage by 
ceremony to F.C. in or about 1944, and/or 
whether the appellant knowingly made a 
false or fraudulent statement concerning 
whether she lived with F.C. and held 
herself out openly to the public to be 
the spouse of F.C. since the death of the 
veteran and after September 19, 1962.  

The RO should conduct this field 
investigation in accordance with the 
directives set forth in the October 1998 
Joint Motion for Remand referenced above.  
In particular, the field investigator 
should, to the extent possible, obtain 
sworn affidavits from any individual 
providing evidence for or against the 
appellant's claim.  The field 
investigator should also investigate 
whether F.C. had previously married 
another (F.R.) by ceremony in 1938, and 
whether F.C. remained married to F.R. 
through the time that he had purportedly 
married the appellant by ceremony in 
1944.  Reference is made to a Joint 
Affidavit, made by F.C. and F.R., dated 
in November 1998, and recently submitted 
by the appellant.  

F.C should also be asked by the field 
investigator to provide a sworn 
affidavit, corroborating a statement he 
had purportedly made in the course of the 
October 1994 field investigation, to the 
effect that he and the appellant had been 
legally married shortly before the end of 
the war, and that there had been no 
separation from the marriage to the time 
of the October 1994 investigation.  F.C. 
should also be asked to resolve that 
prior October 1994 statement with the 
Joint Affidavit that he had executed with 
F.R. in November 1998.  

The field investigator should also obtain 
a sworn affidavit from C.L., 
corroborating a statement she had 
purportedly made in the course of the 
October 1994 field investigation to the 
effect that she stood as sponsor to the 
wedding of F.C. and the appellant shortly 
before the end of the war.  

The field examiner should also obtain 
sworn affidavits from any other 
individuals in the appellant's community 
who are familiar with the appellant 
and/or F.C., and who could provide 
relevant, reliable, and detailed 
information as to whether the appellant 
had entered into a marriage by ceremony 
to F.C. in or about 1944, and/or whether 
the appellant has lived with F.C. and 
held herself out openly to the public to 
be the spouse of F.C. since 1953, the 
year in which she has claimed that she 
had terminated such relationship until 
1994, the year in which the last field 
investigation on the subject was 
conducted.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested field examination reports and 
required affidavits to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the primary and underlying 
issues currently on appeal.  If it is 
determined that the appellant knowingly 
made a false or fraudulent statement 
concerning her claim for VA death 
benefits such that a forfeiture should be 
declared against her pursuant to 
38 U.S.C.A. § 6103(a), it should be 
specifically noted whether the basis for 
the forfeiture was a false or fraudulent 
statement concerning the occurrence of a 
prior marriage by ceremony to F.C. in or 
about 1944, or whether it was a false or 
fraudulent statement concerning her 
ostensible marital relationship with F.C. 
since 1953.

The RO should also address whether a 
legal impediment existed to the purported 
marriage of the appellant to F.C. under 
38 C.F.R. § 3.205(b), and to address the 
effect of such legal impediment, if any, 
on the issue of whether the appellant had 
been subsequently married by ceremony to 
F.C.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case to the appellant.  A reasonable period 
of time for a response should be afforded.  Thereafter, the 
case should be returned to the Board for final appellate 
review, if otherwise in order.  No action is required of the 
appellant until she is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



